Exhibit 10.1
Execution Version
$300,000,000
DIGITAL RIVER, INC.
2.00% CONVERTIBLE SENIOR NOTES DUE 2030
COMMON STOCK, PAR VALUE $0.01
PURCHASE AGREEMENT
October 26, 2010



 



--------------------------------------------------------------------------------



 



October 26, 2010
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Morgan Stanley & Co. Incorporated
     As Representatives of the several Initial Purchasers named in Schedule I
hereto
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
   One Bryant Park
    New York, NY 10036
c/o Morgan Stanley & Co. Incorporated
   1585 Broadway
   New York, NY 10036
Ladies and Gentlemen:
     Digital River, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several purchasers named in Schedule I hereto (the
“Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), $300,000,000 principal amount of its 2.00% Convertible
Senior Notes due 2030 (the “Firm Securities”) to be issued pursuant to the
provisions of an Indenture dated as of the Closing Date (as defined in Section
4) (the “Indenture”) between the Company and Wells Fargo Bank, National
Association, as Trustee (the “Trustee”). The Company also proposes to issue and
sell to the Initial Purchasers not more than an additional $45,000,000 principal
amount of its 2.00% Convertible Senior Notes due 2030 (the “Additional
Securities”) if and to the extent that you, as Representatives of the offering,
shall have determined to exercise, on behalf of the Initial Purchasers, the
right to purchase such 2.00% Convertible Senior Notes due 2030 granted to the
Initial Purchasers in Section 2 hereof. The Firm Securities and the Additional
Securities are hereinafter collectively referred to as the “Securities”. The
Securities will be convertible into shares of common stock, par value $0.01, of
the Company (the “Underlying Securities”).
     The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.
     In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum”) including or incorporating
by reference a description of the terms of the Securities and the

 



--------------------------------------------------------------------------------



 



Underlying Securities, the terms of the offering and a description of the
Company. For purposes of this Agreement, “Additional Written Offering
Communication” means any written communication (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or a solicitation of an offer
to buy the Securities other than the Preliminary Memorandum or the Final
Memorandum, and “Time of Sale Memorandum” means the Preliminary Memorandum
together with the Additional Written Offering Communications, if any, each
identified in Schedule III hereto. As used herein, the terms Preliminary
Memorandum, Time of Sale Memorandum and Final Memorandum shall include the
documents, if any, incorporated by reference therein. The terms “supplement”,
“amendment” and “amend” as used herein with respect to the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum or any Additional
Written Offering Communication shall include all documents subsequently filed by
the Company with the Securities and Exchange Commission (the “Commission”)
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), that are deemed to be incorporated by reference therein.
     1. Representations and Warranties. The Company represents and warrants to,
and agrees with, you that:
     (a) (i) Each document, if any, filed or to be filed pursuant to the
Exchange Act and incorporated by reference in the Preliminary Memorandum, the
Time of Sale Memorandum or the Final Memorandum complied or will comply when so
filed in all material respects with the Exchange Act and the applicable rules
and regulations of the Commission thereunder, (ii) the Time of Sale Memorandum
does not, and at the time of each sale of the Securities in connection with the
offering when the Final Memorandum is not yet available to prospective
purchasers and at the Closing Date (as defined in Section 4), the Time of Sale
Memorandum, as then amended or supplemented by the Company, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (iii) the Preliminary Memorandum
does not contain and the Final Memorandum, in the form used by the Initial
Purchasers to confirm sales and on the Closing Date (as defined in Section 4),
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum based upon information relating

2



--------------------------------------------------------------------------------



 



to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through you expressly for use therein.
     (b) Except for the Additional Written Offering Communications, if any,
identified in Schedule III hereto, and electronic road shows, if any, furnished
to you before first use, the Company has not prepared, used or referred to, and
will not, without your prior consent, prepare, use or refer to, any Additional
Written Offering Communication.
     (c) The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business as described in the Time of Sale Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole.
     (d) Each subsidiary of the Company listed on Schedule II hereto has been
duly incorporated, is validly existing as a corporation in good standing under
the laws of the jurisdiction of its incorporation, has the corporate power and
authority to own its property and to conduct its business as described in the
Time of Sale Memorandum and is duly qualified to transact business and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole;
all of the issued shares of capital stock of each subsidiary of the Company
listed on Schedule II hereto have been duly and validly authorized and issued,
are fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or claims. The
subsidiaries listed on Schedule II hereto are the only “significant
subsidiaries” of the Company as that term is defined in Rule 1-02 of
Regulation S-X under the Exchange Act.
     (e) This Agreement has been duly authorized, executed and delivered by the
Company.
     (f) The authorized capital stock of the Company conforms as to legal
matters to the description thereof contained in each of the Time of Sale
Memorandum and the Final Memorandum.

3



--------------------------------------------------------------------------------



 



     (g) The shares of the Company’s common stock outstanding prior to the
issuance of the Securities have been duly authorized and are validly issued,
fully paid and non-assessable.
     (h) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and equitable principles of
general applicability, and will be entitled to the benefits of the Indenture
pursuant to which such Securities are to be issued. The issuance of such
Securities will not be subject to any preemptive or similar rights.
     (i) The Underlying Securities issuable upon conversion of the Securities
have been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities, will be validly
issued, fully paid and non-assessable, and the issuance of the Underlying
Securities will not be subject to any preemptive or similar rights.
     (j) The Indenture has been duly authorized, and when executed and delivered
by the Company on the Closing Date, will be a valid and binding agreement of the
Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability.
     (k) The execution and delivery by the Company of, and the performance by
the Company of its obligations under, this Agreement , the Indenture and the
Securities will not contravene (i) in any material respect any provision of
applicable law, (ii) any provision of the certificate of incorporation or by
laws of the Company, (iii) any agreement or other instrument binding upon the
Company or any of its subsidiaries that is material to the Company and its
subsidiaries, taken as a whole, or (iv) in any material respect any judgment,
order or decree of any governmental body, agency or court having jurisdiction
over the Company or any subsidiary. No consent, approval, authorization or order
of, or qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement , the
Indenture or the Securities, except (1) such as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Securities., (2) the notification to The NASDAQ

4



--------------------------------------------------------------------------------



 



Stock Market, Inc. (“NASDAQ”) for the listing of the Underlying Securities or
(3) such as have already been obtained.
     (l) There has not occurred any material adverse change, or any development
reasonably expected to have a prospective material adverse change, in the
condition, financial or otherwise, or in the earnings, business or operations of
the Company and its subsidiaries, taken as a whole, from that set forth in the
Time of Sale Memorandum provided to prospective purchasers of the Securities.
     (m) The financial statements and the related notes thereto of the Company
and its consolidated subsidiaries included or incorporated by reference in the
Time of Sale Memorandum present fairly, in all material respects, the financial
position of the Company and its consolidated subsidiaries as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified; such financial statements have been prepared in
conformity with U.S. generally accepted accounting principles (“GAAP”) applied
on a consistent basis throughout the periods covered thereby.
     (n) Other than proceedings accurately described in all material respects in
the Time of Sale Memorandum, there are no legal or governmental proceedings
pending or, to the Company’s knowledge, threatened to which the Company or any
of its subsidiaries is a party or to which any of the properties of the Company
or any of its subsidiaries is subject that would have a material adverse effect
on the Company and its subsidiaries, taken as a whole, or on the power or
ability of the Company to perform its obligations under this Agreement, the
Indenture or the Securities or to consummate the transactions contemplated by
the Time of Sale Memorandum.
     (o) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses as
described in the Time of Sale Memorandum and (iii) are in compliance with all
terms and conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or

5



--------------------------------------------------------------------------------



 



in the aggregate, have a material adverse effect, or prospective material
adverse effect, on the Company and its subsidiaries, taken as a whole.
     (p) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval required of the Company or its subsidiaries under
applicable Environmental Laws and any potential liabilities to third parties)
which would, singly or in the aggregate, have a material adverse effect on the
Company and its subsidiaries, taken as a whole.
     (q) The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Final Memorandum will not be, required to register as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).
     (r) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities or (ii) offered, solicited offers to buy or sold the Securities by
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act, except no
representation, warranty or agreement is made by the Company in this paragraph
with respect to the Initial Purchasers.
     (s) Assuming the representations of the Initial Purchasers set forth in
Section 7 are true and correct, it is not necessary in connection with the
offer, sale and delivery of the Securities to the Initial Purchasers in the
manner contemplated by this Agreement to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.
     (t) The Securities satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.

6



--------------------------------------------------------------------------------



 



     (u) Neither the Company nor any of its subsidiaries, nor any director,
officer or, to the Company’s knowledge, any employee, agent, affiliate or
representative of the Company or of any of its subsidiaries or affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and, to the Company’s knowledge, its affiliates have conducted
their respective businesses as described in the Time of Sale Memorandum in
compliance with applicable anti-corruption laws and have instituted and maintain
and will continue to maintain policies and procedures designed to promote and
achieve compliance with such laws and with the representation and warranty
contained herein.
     (v) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct their respective
businesses as described in the Time of Sale Memorandum, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
     (w) (i) The Company represents that neither the Company nor any of its
subsidiaries, nor any director, officer or to the Company’s knowledge, any
employee, agent, affiliate or representative of the Company or any of its
subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is:
     (A) the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”) (the,
“Sanctions”), nor

7



--------------------------------------------------------------------------------



 



     (B) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
North Korea, Sudan and Syria).
          (ii) The Company represents and covenants that it will not, directly
or indirectly, use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:
     (A) to fund or facilitate any activities or business of or with any Person
or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or
     (B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
          (iii) The Company represents and covenants that for the past 5 years,
it and its subsidiaries have not knowingly engaged in, are not now knowingly
engaged in, and will not engage in, any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.
     (x) The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date of this
Agreement or have requested extensions thereof (except where the failure to file
would not, individually or in the aggregate, have a material adverse effect on
the Company and its subsidiaries, taken as a whole) and have paid all taxes
required to be paid thereon (except for cases in which the failure to file or
pay would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole, or, except as currently being contested in good
faith and for which reserves required by GAAP have been created in the financial
statements of the Company), and no tax deficiency has been determined adversely
to the Company or any of its subsidiaries which has had (nor does the Company
nor any of its subsidiaries have any notice or knowledge of any tax deficiency
which could reasonably be expected to be determined adversely to the Company or
its subsidiaries) and which could reasonably be expected to have) a material
adverse effect on the Company and its subsidiaries, taken as a whole.
     (y) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
subsidiaries as described in the Time of

8



--------------------------------------------------------------------------------



 



Sale Memorandum, in each case free and clear of all liens, encumbrances and
defects except such as are described in the Time of Sale Memorandum or such as
do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Company and its subsidiaries, in each case except as
described in the Time of Sale Memorandum.
     (z) Except as disclosed in the Time of Sale Memorandum, the Company and its
subsidiaries own or possess, or can acquire on reasonable terms, adequate rights
to trademarks, service marks, trade names, copyrights, know-how (including trade
secrets and confidential information, systems or procedures) and issued material
patents (or pending material patent applications of which the Company or its
subsidiaries has knowledge) (collectively, “Intellectual Property Rights”)
necessary to conduct the business now operated by the Company and its
subsidiaries, and except as disclosed in the Time of Sale Memorandum, neither
the Company nor any of its subsidiaries has received any written notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing Intellectual Property Rights that, if determined adversely to
the Company or any of its subsidiaries, singly or in the aggregate, would have a
material adverse effect on the Company and its subsidiaries, taken as a whole.
     (aa) No material labor dispute with the employees of the Company or any of
its subsidiaries exists, except as described in the Time of Sale Memorandum, or,
to the knowledge of the Company, is threatened; and the Company is not aware of
any existing or threatened labor disturbance by the employees of any of its
principal suppliers, manufacturers or contractors that could have a material
adverse effect on the Company and its subsidiaries, taken as a whole.
     (bb) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; neither the Company nor any of its subsidiaries has been refused any
insurance coverage sought or applied for; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as

9



--------------------------------------------------------------------------------



 



may be necessary to continue its business at a cost that would not have a
material adverse effect on the Company and its subsidiaries, taken as a whole,
except as described in the Time of Sale Memorandum.
     (cc) The Company and its subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses as
described in the Time of Sale Memorandum, except where the failure to possess
the same would not, singly or in the aggregate, have a material adverse effect
on the Company and its subsidiaries, taken as a whole, and neither the Company
nor any of its subsidiaries has received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit
which, singly or in the aggregate, would have a material adverse effect on the
Company and its subsidiaries, taken as a whole, except as described in the Time
of Sale Memorandum.
     (dd) The Company and each of its subsidiaries maintain a system of
“internal control over financial reporting” (as defined in Rule 13a-15 of the
Exchange Act)sufficient to provide reasonable assurance that (i) transactions
are executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Time of Sale Memorandum, since the end
of the Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
     (ee) The Company has not taken and will not take, directly or indirectly,
any action designed to or that might be reasonably expected to (i) cause or
result in stabilization or manipulation of the price of the Securities or the
Underlying Securities to facilitate the sale or resale of the Securities
(provided, however, that this paragraph shall not apply to any stabilization
activities conducted by the Initial Purchasers, who shall remain solely
responsible for such activities), or (ii) violate Regulation M under the
Exchange Act.

10



--------------------------------------------------------------------------------



 



     It is acknowledged by the parties that the Company is contemplating
repurchasing shares of its Common Stock as further described in the Time of Sale
Memorandum.
     2. Agreements to Sell and Purchase. The Company hereby agrees to sell to
the several Initial Purchasers, and each Initial Purchaser, upon the basis of
the representations and warranties herein contained, but subject to the
conditions hereinafter stated, agrees, severally and not jointly, to purchase
from the Company the respective principal amount of the Firm Securities set
forth in Schedule I hereto opposite its name at a purchase price of 97.25% of
the principal amount thereof (the “Purchase Price”)plus accrued interest, if
any, to the Closing Date.
     On the basis of the representations and warranties contained in this
Agreement, and subject to its terms and conditions, the Company agrees to sell
to the Initial Purchasers the Additional Securities, and the Initial Purchasers
shall have the right to purchase, severally and not jointly, up to $45,000,000
principal amount of Additional Securities at the Purchase Price, plus accrued
interest, if any, to the date of payment and delivery. You may exercise this
right on behalf of the Initial Purchasers in whole or from time to time in part
by giving written notice not later than 30 days after the date of this
Agreement. Any exercise notice shall specify the principal amount of Additional
Securities to be purchased by the Initial Purchasers and the date on which such
Additional Securities are to be purchased. Each purchase date must be at least
one business day after the written notice is given and may not be earlier than
the closing date for the Firm Securities nor later than ten business days after
the date of such notice. Additional Securities may be purchased as provided in
Section 4 solely for the purpose of covering over-allotments made in connection
with the offering of the Firm Securities. On each day, if any, that Additional
Securities are to be purchased (an “Option Closing Date”), each Initial
Purchaser agrees, severally and not jointly, to purchase the principal amount of
Additional Securities (subject to such adjustments to eliminate fractional
Securities as you may determine) that bears the same proportion to the total
principal amount of Additional Securities to be purchased on such Option Closing
Date as the principal amount of Firm Securities set forth in Schedule I opposite
the name of such Initial Purchaser bears to the total principal amount of Firm
Securities.
     3. Terms of Offering. You have advised the Company that the Initial
Purchasers will make an offering of the Securities purchased by the Initial
Purchasers hereunder as soon as practicable after this Agreement is entered into
as in your judgment is advisable.
     4. Payment and Delivery. Payment for the Firm Securities shall be made to
the Company in Federal or other funds immediately available in New

11



--------------------------------------------------------------------------------



 



York City against delivery of such Firm Securities for the respective accounts
of the several Initial Purchasers at 10:00 a.m., New York City time, on
November 1, 2010, or at such other time on the same or such other date, in any
event not later than November 2, 2010, as shall be designated in writing by you.
The time and date of such payment are hereinafter referred to as the “Closing
Date.”
     Payment for any Additional Securities shall be made to the Company in
Federal or other funds immediately available in New York City against delivery
of such Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than December 9, 2010, as shall be
designated in writing by you.
     The Securities shall be in definitive form or global form, as specified by
you, and registered in such names and in such denominations as you shall request
in writing not later than one full business day prior to the Closing Date or the
applicable Option Closing Date, as the case may be. The Securities shall be
delivered to you on the Closing Date or an Option Closing Date, as the case may
be, for the respective accounts of the several Initial Purchasers, with any
transfer taxes payable in connection with the transfer of the Securities to the
Initial Purchasers duly paid, against payment of the Purchase Price therefor
plus accrued interest, if any, to the date of payment and delivery.
     5. Conditions to the Initial Purchasers’ Obligations. The several
obligations of the Initial Purchasers to purchase and pay for the Firm
Securities on the Closing Date are subject to the following conditions:
     (a) Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:
     (i) there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined in Rule
15c3-1(c)(2)(vi)(F) of the Exchange Act; and
     (ii) there shall not have occurred any change, or any development
reasonably expected to have a prospective change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a

12



--------------------------------------------------------------------------------



 



whole, from that set forth in the Time of Sale Memorandum as of the date of this
Agreement provided to the prospective purchasers of the Securities that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum.
     (b) The Representatives shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Company, to the effect set forth in Section 5(a)(i) and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.
     The officer signing and delivering such certificate may rely upon the best
of his or her knowledge as to proceedings threatened.
     (c) The Representatives shall have received on the Closing Date an opinion
of Howard Rice Nemerovski Canady Falk & Rabkin, A Professional Corporation,
outside special counsel for the Company, dated the Closing Date, to the effect
set forth in Exhibit A. Such opinion shall be rendered to the Representatives at
the request of the Company and shall so state therein.
     (d) The Representatives shall have received on the Closing Date an opinion
of Kevin Crudden, Vice President and General Counsel of the Company, dated the
Closing Date, to the effect set forth in Exhibit B. Such opinion shall be
rendered to the Representatives at the request of the Company and shall so state
therein.
     (e) The Representatives shall have received on the Closing Date an opinion
of Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, dated the
Closing Date, to the effect set forth in Exhibit C.
     (f) The Representatives shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Representatives, from
Ernst & Young LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Time of Sale
Memorandum and the

13



--------------------------------------------------------------------------------



 



Final Memorandum; provided that the letter delivered on the Closing Date shall
use a “cut-off date” not earlier than the date hereof.
     (g) The “lock-up” agreements, each substantially in the form of Exhibit D
hereto, between you and the officers and directors of the Company relating to
sales and certain other dispositions of shares of common stock or certain other
securities, delivered to you on or before the date hereof, shall be in full
force and effect on the Closing Date.
     (h) At the time of execution of this Agreement, the Representatives shall
have received a certificate of Thomas M. Donnelly, Chief Financial Officer of
the Company in form and substance satisfactory to the Representatives.
     (i) At the Closing Time, the Representatives shall have received a
certificate of Thomas M. Donnelly, Chief Financial Officer of the Company in
form and substance satisfactory to the Representatives reaffirming the
statements made in the letter furnished pursuant to subsection (h) of this
Section as of the date hereof.
     (j) A notification for the listing of the Underlying Securities shall have
been submitted to NASDAQ.
     The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to you on the applicable Option
Closing Date of such documents as you may reasonably request with respect to the
good standing of the Company, the due authorization, execution and
authentication of the Additional Securities to be sold on such Option Closing
Date and other matters related to the execution and authentication of such
Additional Securities.
     6. Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:
     (a) To furnish to you in New York City, without charge, prior to 10:00 a.m.
New York City time on the second business day succeeding the date of this
Agreement and during the period mentioned in Section 6(d) or (e), as many copies
of the Time of Sale Memorandum, the Final Memorandum, any documents incorporated
by reference therein and any supplements and amendments thereto as you may
reasonably request.
     (b) Before amending or supplementing the Preliminary Memorandum, the Time
of Sale Memorandum or the Final Memorandum, to furnish to you a copy of each
such proposed amendment or supplement

14



--------------------------------------------------------------------------------



 



and not to use any such proposed amendment or supplement to which you reasonably
object.
     (c) To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which you reasonably object.
     (d) If the Time of Sale Memorandum is being used to solicit offers to buy
the Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.
     (e) If, during such period after the date hereof and prior to the date on
which all of the Securities shall have been sold by the Initial Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances when the Final Memorandum is
delivered to a purchaser, not misleading, or if, in the opinion of counsel for
the Initial Purchasers, it is necessary to amend or supplement the Final
Memorandum to comply with applicable law, forthwith to prepare and furnish to
the Initial Purchasers, at the Company’s expense for a period of six months
following the Closing Date and at the Initial Purchasers’ expense thereafter,
either amendments or supplements to the Final Memorandum so that the statements
in the Final Memorandum as so amended or supplemented will not, in the light of
the circumstances when the Final Memorandum is delivered to a purchaser, be
misleading or so that the Final Memorandum, as amended or supplemented, will
comply with applicable law.
     (f) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions in the United

15



--------------------------------------------------------------------------------



 



States and Canada as you shall reasonably request, provided that the Company
will not be required to qualify as a foreign corporation or to file a general
consent of service of process in any jurisdiction in which it is not otherwise
so qualified or subject.
     (g) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of the Company’s obligations under this
Agreement, including: (i) the fees, disbursements and expenses of the Company’s
counsel and the Company’s accountants in connection with the issuance and sale
of the Securities and all other fees or expenses in connection with the
preparation of the Preliminary Memorandum, the Time of Sale Memorandum, the
Final Memorandum, any Additional Written Offering Communication prepared by or
on behalf of, used by, or referred to by the Company and any amendments and
supplements to any of the foregoing, including all printing costs associated
therewith, and the delivering of copies thereof to the Initial Purchasers, in
the quantities herein above specified, (ii) all costs and expenses related to
the transfer and delivery of the Securities to the Initial Purchasers, including
any transfer or other taxes payable thereon, (iii) the cost of printing or
producing any Blue Sky or legal investment memorandum in connection with the
offer and sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities for offer and sale under
state securities laws as provided in Section 6(f) hereof, including filing fees
and the reasonable fees and disbursements of counsel for the Initial Purchasers
in connection with such qualification and in connection with the Blue Sky or
legal investment memorandum, (iv) any fees charged by rating agencies for the
rating of the Securities, (v) the fees and expenses, if any, incurred in
connection with the admission of the Securities for trading on any appropriate
market system, (vi) the costs and charges of the Trustee and any transfer agent,
registrar or depositary, (vii) the cost of the preparation, issuance and
delivery of the Securities, (viii) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Securities, including, without
limitation, expenses associated with the preparation or dissemination of any
electronic road show, expenses associated with production of road show slides
and graphics, fees and expenses of any consultants engaged in connection with
the road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (ix) the document production charges and expenses associated with printing
this Agreement and (x) all other cost and expenses incident to the performance

16



--------------------------------------------------------------------------------



 



of the obligations of the Company hereunder for which provision is not otherwise
made in this Section. It is understood, however, that except as provided in this
Section, Section 8, and the last paragraph of Section 10, the Initial Purchasers
will pay all of their costs and expenses, including fees and disbursements of
their counsel, transfer taxes payable on resale of any of the Securities by them
and any advertising expenses connected with any offers they may make.
     (h) Neither the Company nor its Affiliate will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which could be integrated with the sale of the
Securities in a manner which would require the registration under the Securities
Act of the Securities.
     (i) Not to solicit any offer to buy or offer or sell the Securities or the
Underlying Securities by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act.
     (j) While any of the Securities or the Underlying Securities remain
“restricted securities” within the meaning of the Securities Act, to make
available, upon request, to any seller of such Securities the information
specified in Rule 144A(d)(4) under the Securities Act, unless the Company is
then subject to Section 13 or 15(d) of the Exchange Act.
     (k) During the period of two years after the Closing Date or any Option
Closing Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.
     (l) None of the Company, its Affiliates or any person acting on its or
their behalf (other than the Initial Purchasers) will engage in any directed
selling efforts (as that term is defined in Regulation S) with respect to the
Securities, and the Company and its Affiliates and each person acting on its or
their behalf (other than the Initial Purchasers) will comply with the offering
restrictions requirement of Regulation S.
     (m) During the period of six months after the Closing Date or any Option
Closing Date, if later, the Company will not, and will not permit any of its
affiliates (as defined in Rule 144 under the Securities Act) to resell any of
the Securities or the Underlying Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them.

17



--------------------------------------------------------------------------------



 



     (n) Not to take any action prohibited by Regulation M under the Exchange
Act in connection with the distribution of the Securities contemplated hereby.
     (o) The Company will reserve and keep available at all times, free of
pre-emptive rights, shares of common stock for the purpose of enabling the
Company to satisfy all obligations to issue the Underlying Securities upon
conversion of the Securities. The Company will use its reasonable efforts to
cause the Underlying Securities to be listed on NASDAQ.
     The Company also agrees that, without the prior written consent of
Representatives on behalf of the Initial Purchasers, it will not, during the
period ending 90 days after the date of the Final Memorandum, (1) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any shares of
common stock or any securities convertible into or exercisable or exchangeable
for common stock or (2) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the common stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of common stock or such other securities,
in cash or otherwise. The foregoing sentence shall not apply to (a) the sale of
the Securities under this Agreement, (b) grants of options, restricted stock,
stock appreciation rights, performance shares, restricted stock units or other
rights to purchase shares of common stock pursuant to the terms of an equity
incentive plan or stock purchase plan of the Company in effect on the date
hereof and the issuances by the Company of any shares of common stock pursuant
to the exercise of such options or rights, (c) the issuance by the Company of
any shares of common stock upon the exercise of an option or warrant or the
conversion of a security outstanding on the date hereof, (d) the issuance by the
Company of any shares of common stock pursuant to its obligations with respect
to the employer stock funds included in the Company’s 401(k) Plan existing as of
the date hereof, or (e) the establishment of a trading plan pursuant to
Rule 10b5-1 under the Exchange Act for the transfer of shares of common stock,
provided that such plan does not provide for the transfer of common stock during
the 90-day restricted period and no public announcement or filing under the
Exchange Act regarding the establishment of such plan shall be required of or
voluntarily made by or on behalf of the Company.
     7. Offering of Securities; Restrictions on Transfer. (a) Each Initial
Purchaser, severally and not jointly, represents and warrants that such Initial
Purchaser is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”). Each Initial Purchaser, severally and not jointly,
agrees

18



--------------------------------------------------------------------------------



 



with the Company that (i) it will not solicit offers for, or offer or sell, such
Securities by any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act and (ii) it will solicit offers for such Securities only from, and will
offer such Securities only to, persons that it reasonably believes to be QIBs
that in purchasing such Securities are deemed to have represented and agreed as
provided in the Final Memorandum under the caption “Notice to Investors”.
     (b) The Company agrees that the Initial Purchasers may provide copies of
the Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum
and any other agreements or documents relating thereto, including without
limitation, the Indenture to Xtract Research LLC (“Xtract”), following
completion of the offering, for inclusion in an online research service
sponsored by Xtract, access to which shall be restricted by Xtract to QIBs.
     8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Initial Purchaser, each person, if any, who controls any Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of any Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Memorandum, the Time of Sale Memorandum, any Additional Written Offering
Communication prepared by or on behalf of, used by, or referred to by the
Company, or the Final Memorandum or any amendment or supplement thereto, or
caused by any omission or alleged omission to state therein a material fact
necessary to make the statements therein in the light of the circumstances under
which they were made not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through you expressly for use therein.
          (b) Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company, its directors, its officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the foregoing indemnity from the Company to such Initial Purchaser, but only
with reference to information relating to such Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through you expressly for use
in the

19



--------------------------------------------------------------------------------



 



Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication prepared by or on behalf of, used by or referred to by
the Company, or the Final Memorandum or any amendment or supplement thereto.
          (c) In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to Section 8(a) or 8(b), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and shall pay the
reasonable fees and disbursements of such counsel related to such proceeding. In
any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interests between them. It is understood that the indemnifying
party shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by the Representatives, in the case of parties indemnified
pursuant to Section 8(a), and by the Company, in the case of parties indemnified
pursuant to Section 8(b). The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by the second and third sentences of this paragraph,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 60 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and

20



--------------------------------------------------------------------------------



 



indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such proceeding and does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any indemnified party.
          (d) To the extent the indemnification provided for in Section 8(a) or
8(b) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Initial Purchasers on
the other hand from the offering of the Securities or (ii) if the allocation
provided by clause 8(d)(i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause 8(d)(i) above but also the relative fault of the Company on the one
hand and of the Initial Purchasers on the other hand in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Initial
Purchasers on the other hand in connection with the offering of the Securities
shall be deemed to be in the same respective proportions as the net proceeds
from the offering of the Securities (before deducting expenses) received by the
Company and the total discounts and commissions received by the Initial
Purchasers bear to the aggregate offering price of the Securities. The relative
fault of the Company on the one hand and of the Initial Purchasers on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The Initial Purchasers’ respective obligations to contribute pursuant to this
Section 8 are several in proportion to the respective principal amount of
Securities they have purchased hereunder, and not joint.
          (e) The Company and the Initial Purchasers agree that it would not be
just or equitable if contribution pursuant to this Section 8 were determined by
pro rata allocation (even if the Initial Purchasers were treated as one entity
for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 8(d). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages and liabilities referred to in Section 8(d) shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by

21



--------------------------------------------------------------------------------



 



such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the purchase
discount or commissions received by such Initial Purchasers in connection with
the Securities purchased by it and distributed to the public. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The remedies provided for in this
Section 8 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.
          (f) The indemnity and contribution provisions contained in this
Section 8 and the representations, warranties and other statements of the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of any Initial Purchaser, any person
controlling any Initial Purchaser or any affiliate of any Initial Purchaser or
by or on behalf of the Company, its officers or directors or any person
controlling the Company and (iii) acceptance of and payment for any of the
Securities.
     9. Termination. The Initial Purchasers may terminate this Agreement by
notice given by you to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the American Stock Exchange, the NASDAQ Global Market, the
Chicago Board of Options Exchange, the Chicago Mercantile Exchange or the
Chicago Board of Trade, (ii) trading of any securities of the Company shall have
been suspended on any exchange or in any over-the-counter market, (iii) a
material disruption in securities settlement, payment or clearance services in
the United States shall have occurred, (iv) any moratorium on commercial banking
activities shall have been declared by Federal or New York State authorities or
(v) there shall have occurred any outbreak or escalation of hostilities, or any
change in financial markets or any calamity or crisis that, in your judgment, is
material and adverse such that it, singly or together with any other event
specified in this clause (v), makes it, in your judgment, impracticable or
inadvisable to proceed with the offer, sale or delivery of the Securities on the
terms and in the manner contemplated in the Time of Sale Memorandum or the Final
Memorandum.
     10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall
become effective upon the execution and delivery hereof by the parties hereto.
     If, on the Closing Date, or an Option Closing Date, as the case may be, any
one or more of the Initial Purchasers shall fail or refuse to purchase
Securities

22



--------------------------------------------------------------------------------



 



that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as you may specify, to purchase the
Securities which such defaulting Initial Purchaser or Initial Purchasers agreed
but failed or refused to purchase on such date; provided that in no event shall
the principal amount of Securities that any Initial Purchaser has agreed to
purchase pursuant to this Agreement be increased pursuant to this Section 10 by
an amount in excess of one-ninth of such principal amount of Securities without
the written consent of such Initial Purchaser. If, on the Closing Date any
Initial Purchaser or Initial Purchasers shall fail or refuse to purchase Firm
Securities which it or they have agreed to purchase hereunder on such date and
the aggregate principal amount of Securities with respect to which such default
occurs is more than one-tenth of the aggregate principal amount of Firm
Securities to be purchased on such date, and arrangements satisfactory to you
and the Company for the purchase of such Firm Securities are not made within 36
hours after such default, this Agreement shall terminate without liability on
the part of any non-defaulting Initial Purchaser or of the Company. In any such
case either you or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Time of Sale Memorandum, the Final Memorandum or in any
other documents or arrangements may be effected. If, on an Option Closing Date,
any Initial Purchaser or Initial Purchasers shall fail or refuse to purchase
Additional Securities and the aggregate principal amount of Additional
Securities with respect to which such default occurs is more than one-tenth of
the aggregate principal amount of Additional Securities to be purchased on such
Option Closing Date, the non-defaulting Initial Purchasers shall have the option
to (a) terminate their obligation hereunder to purchase the Additional
Securities to be sold on such Option Closing Date or (b) purchase not less than
the principal amount of Additional Securities that such non-defaulting Initial
Purchasers would have been obligated to purchase in the absence of such default.
Any action taken under this paragraph shall not relieve any defaulting Initial
Purchaser from liability in respect of any default of such Initial Purchaser
under this Agreement.
     If this Agreement shall be terminated by the Initial Purchasers, or any of
them, because of any failure or refusal on the part of the Company to comply
with the terms or to fulfill any of the conditions of this Agreement, or if for
any reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have

23



--------------------------------------------------------------------------------



 



so terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Initial Purchasers in connection with this Agreement
or the offering contemplated hereunder.
     11. Entire Agreement. (a) This Agreement represents the entire agreement
between the Company and the Initial Purchasers with respect to the preparation
of the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum, the conduct of the offering, and the purchase and sale of the
Securities.
     (b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arms length, are not agents
of, and owe no fiduciary duties to, the Company or any other person, (ii) the
Initial Purchasers owe the Company only those duties and obligations set forth
in this Agreement and prior written agreements (to the extent not superseded by
this Agreement) if any, and (iii) the Initial Purchasers may have interests that
differ from those of the Company. The Company waives to the full extent
permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.
     12. Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
     13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
     14. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.
     15. Notices. All communications hereunder shall be in writing and effective
only upon receipt and if to the Initial Purchasers shall be delivered, mailed or
sent to Merrill Lynch, Pierce, Fenner & Smith Incorporated, 1 Bryant Park, New
York, New York 10036, Telecopy No.: 212-901-7881, Attention: Legal and Morgan
Stanley & Co. Incorporated, 1585 Broadway, New York, New York 10036, and if to
the Company shall be delivered, mailed or sent by facsimile to 9625 W. 76th
Street, Suite 150, Eden Prairie, MN 55344, Attention: Chief Financial Officer,
Fax: (952) 253-1234.

24



--------------------------------------------------------------------------------



 



            Very truly yours,

Digital River, Inc.
      By:   /s/ Thomas M. Donnelly         Name:   Thomas M. Donnelly       
Title:   Chief Financial Officer   

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



         

Accepted as of the date hereof
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
Morgan Stanley & Co. Incorporated

         
Acting severally on behalf of themselves and the
several Initial Purchasers named in
Schedule I hereto.
      By:   Merrill Lynch, Pierce, Fenner & Smith Incorporated         By:   /s/
Ric Spencer         Name:   Ric Spencer        Title:   MD              By:  
Morgan Stanley & Co. Incorporated         By:   /s/ Robert Brass         Name:  
Robert Brass        Title:   Executive Director     

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I

              Principal Amount of       Firm Securities to be   Initial
Purchaser   Purchased  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
  $ 150,000,000  
Morgan Stanley & Co. Incorporated
  $ 120,000,000  
Piper Jaffray & Co.
  $ 30,000,000  
Total:
  $ 300,000,000  
 
     

I-1



--------------------------------------------------------------------------------



 



SCHEDULE II
Significant Subsidiaries
BlueHornet Networks, Inc.
Digital River GmbH
Digital River Technology Limited
Digital River Ireland Limited

II-1



--------------------------------------------------------------------------------



 



SCHEDULE III
Time of Sale Memorandum

1.   Preliminary Memorandum issued October 25, 2010   2.   Pricing Term Sheet
dated October 26, 2010

III-1



--------------------------------------------------------------------------------



 



EXHIBIT A
OPINION OF HOWARD RICE NEMEROVSKI CANADY FALK &
RABKIN, A PROFESSIONAL CORPORATION, OUTSIDE SPECIAL
COUNSEL FOR THE COMPANY
November ___, 2010
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Morgan Stanley & Co. Incorporated
     As Representatives of the Initial Purchasers
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, NY 10036
c/o Morgan Stanley & Co. Incorporated
1585 Broadway
New York, NY 10036
          Re: Digital River, Inc.
Ladies and Gentlemen:
     You have requested our opinion as special legal counsel to Digital River,
Inc., a Delaware corporation (the “Company”), with respect to certain matters in
connection with the offering of up to $300,000,000 aggregate principal amount of
2.00% Convertible Senior Notes due 2030 to Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley & Co. Incorporated and Piper Jaffray & Co., as
Representatives of the several Initial Purchasers (the “Initial Purchasers”),
pursuant to that certain Purchase Agreement, dated October 26, 2010, between the
Company and the Initial Purchasers (the “Agreement”). Except as otherwise
specified, all capitalized terms used herein have the same meanings given to
them in the Agreement. We are rendering this opinion at the request of the
Company pursuant to Section 5(c) of the Agreement.
          In this connection, we have examined original or copies of the
following documents, each of which is dated the date hereof (unless otherwise
specified):
          1. The Time of Sale Memorandum for the Firm Notes (as defined below)
dated October 26, 2010 (the “Time of Sale Memorandum”);

A-1



--------------------------------------------------------------------------------



 



          2. The Final Memorandum for the Firm Notes dated October [26], 2010
(the “Final Memorandum”);
          3. The Agreement;
          4. The Indenture dated as of November 1, 2010 between the Company and
Wells Fargo Bank, National Association, as trustee (the “Trustee”) (the
“Indenture”);
          5. The 2.00% Convertible Senior Notes dated November 1, 2010, issued
by the Company in favor of the Initial Purchasers pursuant to the Agreement as
of the date hereof (the “Firm Notes”);
          6. The Company’s Amended and Restated Certificate of Incorporation,
filed with the Secretary of State of Delaware on August 14, 1998, as amended by
the Certificates of Amendment, filed on September 20, 2000 and May 31, 2006 (the
“Charter”);
          7. The Company’s Amended and Restated Bylaws as currently in effect
(the “Bylaws”);
          8. Resolutions of the Board of Directors of the Company adopted on
October 22, 2010 and the resolutions of the Negotiating Committee of the Board
of Directors adopted on October 26, 2010 (the “Resolutions”);
          9. The Company’s Annual Report on Form 10-K filed with the Commission
on February 23, 2010 as amended by Form 10-K/A filed with the Commission on
August 19, 2010 (collectively, the “Form 10-K”) pursuant to the Securities
Exchange Act of 1934 (the “Exchange Act”);
          10. The Company’s Quarterly Reports on Form 10-Q (the “Form 10-Qs”)
filed with the Commission on May 4, 2010 and August 5, 2010;
          11. The Company’s Current Reports on Form 8-K and Form 8-K/A (the
“Form 8-Ks”) filed with the Commission from January 28, 2010 to the date hereof;
          12. The Company’s 2010 Proxy Statement filed with the Commission on
March 30, 2010 (together with the Form 10-K, the Form 10-Qs and the Form 8-Ks,
the “Exchange Act Reports”);
          13. The minute books of the Company provided to us by one or more
officers of the Company;

A-2



--------------------------------------------------------------------------------



 



          14. The contracts of the Company listed on Exhibit A attached to this
letter (the “Company Contracts”); and
          15. One or more certificates provided to us by one or more officers of
the Company.
          The agreements and documents described in Items 3 through 5 above are
referred to herein as the “Transaction Agreements.”
          In rendering the opinions set forth below, we have assumed the legal
capacity of individuals, that the signatures on all documents not executed in
our presence are genuine, that all documents submitted to us as originals are
authentic, that all documents submitted to us as reproduced or certified copies
conform to the original documents, that all corporate records of the Company
provided to us for review are accurate and complete, and that any reviews and
searches of public records obtained by us are accurate and complete. We have
further assumed that each of the parties to the Transaction Agreements (other
than the Company) and each holder of the Firm Notes is duly qualified to engage
in the transactions contemplated by the Transaction Agreements and to hold the
Firm Notes; that the Transaction Agreements have been duly authorized, executed,
and delivered by, and constitute the valid and binding obligation of, the
Initial Purchasers and, in the case of the Indenture only, the Trustee, and is
enforceable against the Initial Purchasers and, in the case of the Indenture
only, the Trustee, in accordance with their respective terms; that the parties
to the Transaction Agreements (other than the Company) and the holders of the
Firm Notes have the requisite power and authority to perform their respective
obligations under the Transaction Agreements; and that there are no documents,
agreements or understandings among or between any parties to the Transaction
Agreements and the holders of the Firm Notes or other agreements that would
modify the respective rights and obligations of such parties as set forth in the
Transaction Agreements or that otherwise would have an effect on the opinions
rendered below.
          As to matters of fact material to our opinions, we have relied solely
upon our review of the documents referred to in the second paragraph of this
letter. We have assumed that the recitals of fact and the representations and
warranties of all parties as to factual matters set forth in the documents
referred to above are true, complete and correct on the date hereof. We have not
independently verified any factual matters or the validity of any assumptions
made by us in this letter.
          For purposes of rendering the opinions set forth in enumerated
paragraphs 1 through 11 below, we have considered only Applicable Laws (as
defined herein). “Applicable Laws” means those laws, statutes, rules and

A-3



--------------------------------------------------------------------------------



 



regulations of the State of California, the Delaware General Corporation Law
(the “DGCL”) and the federal laws of the United States of America as presently
in effect that, in our experience, are normally applicable to a securities
offering of the type contemplated by the Transaction Agreements, other than the
Excluded Laws (as defined herein). “Excluded Laws” means any laws, statutes,
rules or regulations: (a) of any county, locality or municipality,
(b) pertaining to taxes (except to the limited extent set forth in paragraph 9);
securities (except to the limited extent set forth in paragraphs 6 and 7 below);
labor, employee or management relations; money laundering; privacy; environment;
health and safety; trade regulation; franchising; antitrust or unfair
competition, (c) relating to choice of law or conflicts of law (except to the
limited extent set forth in paragraph 11 below), and/or (d) to which the
transactions are or may be subject because of the legal or regulatory status of
any person other than the Company or because of any facts pertaining to any such
person. We note that if the Transaction Agreements are not valid, binding and
enforceable under the laws of New York, the Transaction Agreements may not be
enforced by a California court under applicable conflicts-of-law principles. We
call your attention to the fact that Excluded Laws may apply to the Transaction
Agreements and express no opinion with respect to the effect of Excluded Laws on
the opinions set forth herein.
          Although the Transaction Agreements contain choice-of-law provisions
specifying that they are governed by the laws of the State of New York, you are
aware that we are not admitted to practice in the State of New York and you have
asked us to provide you with the opinions set forth below on the assumption (and
we have therefore assumed) that the Transaction Agreements are governed by the
substantive laws of the State of California (without regard to conflicts-of-law
and choice-of-law principles), even though such assumption is or may be contrary
to fact. In addition, and without limiting the generality of the foregoing, you
have asked us to provide you with this opinion on the assumption that each of
the Company Contracts is governed by the substantive laws of the State of
California (without regard to conflicts-of-law and choice-of-law principles),
even though such assumption is or may be contrary to fact.
          Whenever a statement or opinion herein is qualified by the phrase
“known to us,” “to our knowledge,” or any similar phrase, we intend to indicate
that no information that gives current actual knowledge of the inaccuracy of
such statement or opinion has come to the attention of those attorneys in this
law firm who have rendered legal services in connection with the representation
of the Company. We have not undertaken or conducted any independent
investigation to determine the accuracy of statements or opinions herein
qualified as described in the preceding sentence, and any limited inquiry
undertaken by us during the preparation of this opinion letter should not be
regarded as such an investigation; no inference as to our knowledge of any
matters bearing on the accuracy of any

A-4



--------------------------------------------------------------------------------



 



such statement or opinion should be drawn from the fact of our representation of
the Company.
          The opinions set forth below are subject to the following:
          (i) In rendering our opinion in clause (c) of paragraph 2 of this
letter, we express no opinion as to financial covenants or similar provisions in
the Company Contracts requiring financial calculations or determinations.
          (ii) In rendering our opinion in paragraph 6 of this letter, we have
assumed, without investigation, that the Initial Purchasers’ representations in
the Agreement are correct.
          (iii) In rendering our opinion in paragraphs 5, 6 and 7 of this
letter, we have assumed that as of the date and time of the issuance of any
shares of the Company’s Common Stock resulting from a conversion of the Firm
Notes pursuant to and as provided in the Firm Notes: (A) all of the Firm Notes
being surrendered upon such conversion will at that time be free and clear of
any liens and encumbrances; (B) all of the terms and conditions for such
conversion set forth in the Firm Notes will have been fully satisfied, waived or
discharged; and (C) applicable law, including its interpretation, will remain
unchanged from the law in effect as of the date of this letter. Subsequent
dispositions, pledges or other transfers of the Firm Notes without registration
or qualification under the Securities Act may affect the availability of the
exemptions from registration referred to in paragraph 6 of this letter. We have
further assumed, in rendering our opinion in paragraphs 5 and 7 of this letter,
that sufficient shares of the Company’s Common Stock issuable upon conversion of
the Firm Notes pursuant to and as provided in the Firm Notes will remain duly
authorized and available for issuance to satisfy the Company’s obligations upon
such conversion.
          (iv) In rendering our opinion in paragraph 8 of this letter, we have
relied on a certificate executed by one or more officers of the Company as to
nature of the Company’s business and investments as of the date hereof, and we
have assumed that none of the net proceeds of the offering will be invested in
securities other than “Government securities” as such term is defined in the
Investment Company Act of 1940, as amended (the “1940 Act”).
          (v) In rendering our opinion in paragraph 11 of this letter, we have,
with your permission, assumed the following factual matters: (a) one or more of
the Initial Purchasers has its headquarters office or a principal place of
business in the State of New York; (b) the Trustee has a substantial corporate
presence in the State of New York; (c) one or more senior executives of the
Trustee’s corporate trust business are located in the State of New York; (d) the
Trustee has negotiated the provisions of the Indenture with the material
assistance of one or more agents of the Trustee located in the State of New
York; and (e) one or more agents of the

A-5



--------------------------------------------------------------------------------



 



Trustee located in the State of New York are anticipated to be involved in the
performance of the Trustee’s obligations under the Indenture.
          On the basis of the foregoing, and subject to the assumptions,
exceptions, limitations and qualifications stated herein, we are of the opinion
that:
          1. The execution, delivery and performance of the Transaction
Agreements by the Company have been duly authorized by all necessary corporate
action on the part of the Company.
          2. The execution, delivery and performance by the Company on the date
hereof of its obligations under the Agreement, the Indenture and the Firm Notes
do not (a) violate the Charter or the Bylaws, (b) violate any judgment, writ,
decree or order of any court listed on Exhibit B hereto to which the Company is
named as a party, (c) constitute a breach or default by the Company under the
Company Contracts, except where such breach or default would not have a material
adverse effect on the Company; or (d) violate any Applicable Law, except any
violation that would not have a material adverse effect on the Company, and
subject to the exceptions stated in paragraphs 4(i) through 4(xxiii) below.
          3. The statements relating to the terms of the Firm Notes and the
Indenture in the Time of Sale Memorandum and the Final Memorandum under the
caption “Description of Notes,” insofar as such statements constitute summaries
of legal matters or documents referred to therein, fairly summarize in all
material respects such matters and documents. The Firm Notes, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of the
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, except as the validity, binding nature or
enforceability of the same may be limited by the exceptions stated in paragraphs
4(i) through 4(xxiii) below.
          4. The Agreement and the Indenture have been duly executed and
delivered by the Company. The Indenture constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as the validity, binding nature or enforceability of the same
may be limited by:
          (i) applicable federal or state bankruptcy, insolvency,
reorganization, arrangement, moratorium, fraudulent transfer or conveyance, and
other laws or court decisions relating to or affecting the rights of creditors;

A-6



--------------------------------------------------------------------------------



 



          (ii) equitable principles of general applicability (including, without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, equitable subordination, and the possible unavailability of specific
performance or injunctive relief), regardless of whether considered in a
proceeding in equity or at law or whether codified by statute;
          (iii) California judicial decisions which have held that certain
provisions, including without limitation those providing for the acceleration of
indebtedness upon the occurrence of specified events, are unenforceable under
circumstances where it cannot be demonstrated that the enforcement of such
provisions (a) is reasonably necessary for the protection of the party seeking
enforcement, (b) has been undertaken in good faith under the circumstances then
existing, and (c) is commercially reasonable;
          (iv) the effect of Section 1670.5 of the California Civil Code, which
provides that a court may refuse to enforce a contract or limit the application
thereof or of any clause thereof which the court finds as a matter of law to
have been unconscionable at the time it was made;
          (v) the unenforceability, under certain circumstances, of provisions
that contain prospective waivers of (a) vaguely or broadly stated rights,
(b) unknown future rights, (c) the benefits of statutory, regulatory or
constitutional rights, unless and to the extent the statute, regulation or
constitution explicitly permits such waiver, (d) unknown future defenses and
(e) rights to damages;
          (vi) the unenforceability of provisions prohibiting waivers that are
not in writing to the extent that Section 1698 of the California Civil Code (or
similar provisions of other applicable laws) permits oral modifications that
have been performed;
          (vii) the unenforceability, under certain circumstances, of provisions
to the effect that rights or remedies are not exclusive, that every right or
remedy is cumulative and may be exercised in addition to or with any other right
or remedy, or that the election of some particular remedy or remedies does not
preclude recourse to one or another remedy;
          (viii) the potential to vary the terms of the Indenture on the basis
of parol evidence;

A-7



--------------------------------------------------------------------------------



 



          (ix) limitations on the enforceability of indemnification, release,
contribution, exculpatory or nonliability provisions under federal or state
securities laws, under Sections 1542, 1543 and 2772-78 of the California Civil
Code, and under any other applicable statute or court decisions, including,
without limitation, the effect of California statutes and cases applying such
statutes which have denied enforcement of indemnification agreements against the
indemnitee’s negligence, wrongdoing or violation of law;
          (x) the effect of Section 1717, et seq. of the California Civil Code
and judicial decisions thereunder on provisions which purport to require the
award of attorneys’ fees, expenses or costs;
          (xi) the unenforceability, under certain circumstances, of provisions
which directly or indirectly purport to effect a jury trial waiver;
          (xii) the unenforceability, under certain circumstances, of
arbitration or other alternative dispute resolution provisions;
          (xiii) the unenforceability, under certain circumstances, of
provisions which purport to govern forum selection, venue, personal jurisdiction
or subject matter jurisdiction;
          (xiv) the unenforceability, under certain circumstances, of provisions
which purport to appoint a party as attorney-in-fact or agent for an adverse
party;
          (xv) the effect of Section 23301, et seq. of the California Revenue
and Taxation Code, which provides that a party to a contract may, under certain
circumstances, void the contract if the other party (irrespective of the
jurisdiction of organization or domicile of such other party) fails to file any
required California tax returns and/or pay any required California franchise or
income taxes;
          (xvi) the effect of Section 564 of the California Code of Civil
Procedure and other provisions of California law which impose certain
restrictions on the enforceability of provisions that provide for the
appointment of a receiver;
          (xvii) the unenforceability, under certain circumstances, of
provisions which purport to authorize a judicial referee to order injunctive or
other provisional or similar extraordinary relief;

A-8



--------------------------------------------------------------------------------



 



          (xviii) the unenforceability of provisions concerning offsets,
self-help or summary remedies, to the extent that enforcement of such provisions
is determined by a court to be unreasonable under then existing circumstances;
          (xix) the unenforceability, under certain circumstances, of provisions
which provide for penalties, liquidated damages, acceleration of future amounts
due (other than principal) without appropriate discount to present value,
prepayment charges, late charges, additional interest in the event of a default
or fees or costs related to such charges;
          (xx) the effect of Sections 3275 and 3302 of the California Civil Code
and other provisions of California law which impose limitations on the
enforceability of time-is-of-the-essence clauses;
          (xxi) without limiting the generality of subparagraph (v) above, the
effect of Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968), and Cathay Bank v.
Lee, 14 Cal. App. 4th 1533 (1993) and their progeny, which impose certain
limitations upon the effectiveness of waivers;
          (xxii) the unenforceability, under certain circumstances, of
provisions of agreements purporting to establish evidentiary standards or to
render determinations by any party conclusive; and
          (xxiii) the effect of the restrictions in Article XV of the
Constitution of the State of California upon provisions relating to rates of
interest on the loan of money.
          5. The shares of Common Stock of the Company that are issuable
pursuant to and upon conversion of the Firm Notes as provided in the Indenture
and the Firm Notes (the “Shares”) have been duly authorized and reserved in
accordance with the Resolutions, assuming such conversion takes place
immediately following the closing on the Closing Date. The Shares, when issued
and delivered upon conversion of the Firm Notes in accordance with the terms of
such Firm Notes and the Indenture, will be validly issued, fully paid and
nonassessable. The stockholders of the Company have no preemptive rights under
the Charter, the Bylaws or the DGCL.
          6. The sale of the Firm Notes pursuant to the Agreement constitutes a
transaction exempt from the registration requirements under Section 5 of the
Securities Act and does not require qualification of an indenture in respect
thereof under the Trust Indenture Act of 1939, as amended.

A-9



--------------------------------------------------------------------------------



 



          7. No consent, approval or authorization of, or designation,
declaration or filing with, any California or federal governmental authority is
required by the Company under any Applicable Law in connection with the
execution, delivery and performance by the Company of the Transaction Agreements
in accordance with their respective terms other than: (i) those that have
already been obtained and are in full force and effect; or (ii) as required by
state securities or Blue Sky laws, as to which we express no opinion.
          8. The Company is not, and will not become as a result of the
consummation of the transactions contemplated by the Agreement, an “investment
company” as defined in the 1940 Act.
          9. The statements in the Time of Sale Memorandum and the Final
Memorandum under the caption “Material U.S. Federal Tax Considerations,” insofar
as such statements purport to constitute a summary of the consequences to
certain holders under the United States federal tax laws referred to therein,
are accurate and fairly summarize such consequences in all material respects.
          10. The statements in the Time of Sale Memorandum and the Final
Memorandum under the caption “Description of Capital Stock,” insofar as such
statements constitute summaries of the legal matters or documents referred to
therein, fairly summarize the matters referred to therein in all material
respects.
          11. Assuming a court of the State of California has jurisdiction, in a
proceeding in a court of the State of California for the enforcement of the
Indenture, the court should, assuming that Section 18.04 of the Indenture
providing for the choice of New York law to govern the Indenture and the Firm
Notes is enforceable under the laws of New York, give effect to Section 18.04 of
the Indenture, except to the extent that (i) any provision of the Indenture is
determined by the court to be contrary to a fundamental policy of the state
whose law would apply in the absence of that Section, and (ii) that state has a
materially greater interest in the determination of the particular issue than
does the state whose law is chosen.
          In connection with the preparation of the Time of Sale Memorandum and
the Final Memorandum, we have participated in conferences with officers and
other representatives of the Company, representatives of the independent public
accountants of the Company and representatives of the Initial Purchasers,
including its counsel, at which the contents of the Time of Sale Memorandum and
the Final Memorandum were discussed. Although we have not independently
verified, are not passing upon and do not assume responsibility for the
accuracy, completeness or fairness of the statements contained in the Time of
Sale Memorandum or the Final Memorandum or any amendments or supplements
thereto, except as described above in the first sentence of paragraph 3 and in

A-10



--------------------------------------------------------------------------------



 



paragraphs 9 and 10, on the basis of the foregoing, nothing has come to our
attention that causes us to believe that: (A) the Time of Sale Memorandum (other
than financial statements, schedules and notes and other financial information
included or incorporated by reference therein or derived therefrom, as to which
we express no comment), as of its date or as of the date hereof, contained or
contains an untrue statement of a material fact or omitted or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (B) the Final Memorandum (other than financial statements,
schedules and notes and other financial information included or incorporated by
reference therein or derived therefrom, as to which we express no comment), as
of its date or as of the date hereof, contained or contains an untrue statement
of a material fact or omitted or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
          Our opinions pertain only to the Transaction Agreements themselves,
and do not encompass, cover or pertain to, or take into account the potential
effect on the opinions rendered above of, any agreement attached as a schedule
or an exhibit to the Transaction Agreements, referred to in the Transaction
Agreements or executed contemporaneously with the Transaction Agreements.
          In rendering our opinions, we have assumed that the parties have acted
and will act in accordance with the express terms of the Transaction Agreements
and the rights and obligations of the parties thereunder, and we express no
opinion with respect to the effect of any party’s failure to so comply or act.
          Notwithstanding anything in this opinion letter to the contrary, the
opinions set forth above are given only as of the date hereof. We disclaim any
obligation to update any of the opinions rendered herein and express no opinion
as to the effect of events occurring, circumstances arising, or changes of law
becoming effective or occurring, after the date hereof on the matters addressed
in this opinion letter, and we assume no responsibility to inform you of
additional or changed facts, or changes in law, of which we may become aware.

A-11



--------------------------------------------------------------------------------



 



          The opinions set forth above are expressly limited to the matters
stated. No opinion is implied or may be inferred beyond what is explicitly
stated in this letter. This letter is rendered solely for your benefit in
connection with the transactions contemplated by the Transaction Agreements and
may not be relied upon by any other party. Copies of this letter may not be
circulated or furnished to any other person or entity (except your attorneys and
other advisors) and this letter may not be referred to in any report or document
furnished to any other person or entity, without our prior written consent.
Very truly yours,
HOWARD RICE NEMEROVSKI CANADY
FALK & RABKIN
A Professional Corporation

                By:           Julia Vax               

A-12



--------------------------------------------------------------------------------



 



Exhibit A
Company Contracts
     1. Indenture dated as of June 1, 2004, between the Company and Wells Fargo
Bank, N.A. as trustee, including therein the form of the Note.
     2. Form of Indemnity Agreement between the Company and each of its
directors and executive officers.
     3. Consent to Assignment and Assumption of Lease dated April 22, 1998
between CSM Investors, Inc., IntraNet Integration Group, Inc. and the Company.
     4. Assignment of Lease dated April 21, 1998 between Intranet Integration
Group, Inc. and the Company.
     5. Lease Agreement dated January 18, 2000 between Property Reserve, Inc.
and the Company.
     6. First Amendment of Lease dated January 31, 2001 to that certain Lease
dated April 24, 1996 between CSM Investors, Inc. and the Company (as assignee of
Intranet Integration Group, Inc.).
     7. 1998 Stock Option Plan, as amended and superseded by 1998 Equity
Incentive Plan.
     8. 1999 Stock Option Plan, formerly known as the 1999 Non-Officer Stock
Option Plan, as amended.
     9. 2000 Employee Stock Purchase Plan, as amended, and offering.
     10. Second Amendment of Lease dated April 22, 2002 to that certain Lease
dated April 24, 1996 between CSM Investors, Inc. and the Company (as assignee of
Intranet Integration Group, Inc.) as amended.
     11. Second Amendment of Lease dated April 28, 2003 to that certain Lease
dated January 18, 2000 between Property Reserve Inc. and the Company.
     12. Registration Rights Agreement dated as of June 1, 2004, between the
Company and the initial purchasers of Senior Convertible Notes due January 1,
2024.

A-13



--------------------------------------------------------------------------------



 



     13. Second Amended and Restated Symantec Online Store Agreement, between
Symantec Corporation, Symantec Limited, the Company. and Digital River Ireland
Limited effective April 1, 2006.
     14. 1998 Equity Incentive Plan (formerly known as 1998 Stock Option Plan)
effective March 4, 2008.
     15. Amended and Restated Employment Agreement for Joel A. Ronning dated
February 28, 2007.
     16. Change of Control and Severance Agreement for Thomas M. Donnelly
effective March 4, 2008.
     17. Form of Amendment to Non-Qualified Stock Option Agreement.
     18. Inducement Equity Incentive Plan effective December 15, 2005. .
     19. 2007 Equity Incentive Plan.
     20. Change of Control and Severance Agreement for Kevin L. Crudden dated
March 4, 2008.
     21. Microsoft Operations Digital Distribution Agreement, between the
Company and Microsoft Corporation effective September 1, 2006.
     22. Direct Reseller Addendum to the Microsoft Operations Digital
Distribution Agreement, between the Company and Microsoft Corporation effective
September 1, 2006.
     23. Omnibus Amendment to the Microsoft Operations Digital Distribution
Agreement, between the Company and Microsoft Corporation effective October 4,
2007.
     24. Amendment to the Microsoft Operations Digital Distribution Agreement,
between the Company. and Microsoft Corporation effective December 2, 2008.
     25. Amendment to the Microsoft Operations Digital Distribution Agreement,
between the Company and Microsoft Corporation effective September 9, 2009.
     26. Second Omnibus Amendment to the Microsoft Operations Digital
Distribution Agreement between the Company and Microsoft Corporation effective
August 20, 2010.

A-14



--------------------------------------------------------------------------------



 



EXHIBIT B
OPINION OF KEVIN CRUDDEN, VICE PRESIDENT AND
GENERAL COUNSEL OF THE COMPANY
[Digital River, Inc. Letterhead]
November ___, 2010
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Morgan Stanley & Co. Incorporated
     As Representatives of the Initial Purchasers
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, NY 10036
c/o Morgan Stanley & Co. Incorporated
1585 Broadway
New York, NY 10036
     Re: Digital River, Inc.
Ladies and Gentlemen:
     I am Vice President and General Counsel of Digital River, Inc., a Delaware
corporation (the “Company”).
     This opinion is rendered to you at the request of the Company pursuant to
Section 5(d) of the Purchase Agreement dated October 26, 2010 (the “Agreement”),
by and among you, as representatives of the several Initial Purchasers named
therein, and the Company regarding the offering of up to $300,000,000 aggregate
principal amount of 2.00% Convertible Senior Notes due 2030. Capitalized terms
used but not defined herein have the same meanings given them in the Agreement.
     In this connection, I have examined original or copies of the following
documents, each of which is dated the date hereof (unless otherwise specified):
          1. The Time of Sale Memorandum for the Firm Notes (as defined below)
dated October 26, 2010 (the “Time of Sale Memorandum”);

B-1



--------------------------------------------------------------------------------



 



          2. The Final Memorandum for the Firm Notes dated October [26], 2010
(the “Final Memorandum”);
          3. The Agreement;
          4. The Indenture dated November 1, 2010 between the Company and Wells
Fargo Bank, N.A. as trustee (the “Trustee”) (the “Indenture”);
          5. The 2.00% Convertible Senior Notes dated November 1, 2010, issued
by the Company in favor of the Initial Purchasers pursuant to the Agreement as
of the date hereof (the “Firm Notes”);
          6. The Company’s Amended and Restated Certificate of Incorporation,
filed with the Secretary of State of Delaware on August 14, 1998, as amended by
the Certificates of Amendment, filed on September 20, 2000 and May 31, 2006 (the
“Charter”);
          7. The Company’s Amended and Restated Bylaws as currently in effect
(the “Bylaws”);
          8. The resolutions of the Board of Directors of the Company adopted on
October 22, 2010 and the resolutions of the Negotiating Committee of the Board
of Directors adopted on October 26, 2010 (the “Resolutions”).
          9. Certificates, each dated as of a recent date, from the Secretaries
of State of the States of Delaware, California, Minnesota and Washington as to
the good standing of the Company in such states, and a certificate, dated as of
a recent date, from the Secretary of State of the State of California as to the
good standing of BlueHornet Networks, Inc. in such state (collectively,
“Domestic Good Standings”);
          10. Certificates, each dated as of a recent date, from the Register of
Companies of the Companies Registration Office of Ireland, as to the status of
Digital River Technology Limited and the status of Digital River Ireland Limited
in that country, and from Handelsregister B of the Cologne District Office, as
to the status of Digital River GmbH in that country (collectively, “Foreign Good
Standings”);
          11. The Company’s Annual Report on Form 10-K (the “Form 10-K”) filed
with the Commission for the year ended December 31, 2009, as amended on
August 19, 2010 pursuant to the Securities Exchange Act of 1934 (the “Exchange
Act”);

B-2



--------------------------------------------------------------------------------



 



          12. The Company’s Quarterly Reports on Form 10-Q (the “Form 10-Qs”)
filed with the Commission for the quarters ended March 31, 2010 and June 30,
2010;
          13. The Company’s Current Reports on Form 8-K and Form 8-K/A (the
“Form 8-Ks”) filed with the Commission from January 28, 2010 to the date hereof;
          14. The Company’s 2010 Proxy Statement filed with the Commission on
March 30, 2010 (together with the Form 10-K, the Form 10-Qs, the Form 8-Ks, the
“Exchange Act Reports”);
          15. The Company’s Registration Statement on Form 8-A, as filed on
July 20, 1998;
          16. The minute books of the Company;
          17. The minute books of each of the Significant Subsidiaries (as
defined below);
          18. Such corporate records, certificates and other documents (of which
I am aware) and such questions of law as I have considered necessary or
appropriate for the purposes of rendering the opinions that follow.
               The agreements and documents described in Items 3 through 5 above
are referred to herein as the “Transaction Agreements.”
               The opinions set forth below are subject to the following:
               (i) My opinion in paragraph 1 below is based solely on my review
of a certified copy of the Charter and copies of the Bylaws, the minute books of
the Company, and the Domestic Good Standings.
               (ii) My opinion in paragraph 2 below is based solely on my review
of the Foreign Good Standings, and the minute books of each Significant
Subsidiary (as defined below).
               (iii) My opinion in paragraph 5 below is based solely on my
personal actual knowledge and the docket or complaint searches in the following
jurisdictions and databases: (a) Courtlink (courtlink.lexisnexis.com) for the
dockets of the Delaware Court of Chancery; (b) the U.S. Party/Case Index
(pacer.uspci.uscourts.gov) for the dockets of civil cases in federal district
courts in which the Company is named as a party; and (c) Westlaw
(www.westlaw.com) for the dockets of the Minnesota Supreme Court, Court of
Appeals, District

B-3



--------------------------------------------------------------------------------



 



Courts, Tax Court and Workers’ Compensation Court of Appeals in which the
Company is named as a party.
     In giving the opinions that follow I have relied as to matters of fact
without investigation, to the extent I deemed proper, upon certificates from
officers of the Company and certain of its affiliates, and one or more
certificates, facsimiles, and other documents from, and oral conversations with,
public officials. I have assumed without investigation the authenticity of each
document submitted to me as an original, the conformity to the originals of each
document submitted to me as a copy, the authenticity of the originals of such
latter documents, the genuineness of all signatures, and the legal capacity of
all natural persons.
     Based on and subject to the foregoing, it is my opinion that:
     1. The Company has been duly incorporated, is a validly existing
corporation in good standing under the laws of the State of Delaware, has the
corporate power and authority to own its property and conduct its business as
described in the Time of Sale Memorandum, and is duly qualified to transact
business as a foreign corporation in the states of California, Minnesota and
Washington.
     2. Each of BlueHornet Networks, Inc., Digital River GmbH, Digital River
Technology Limited and Digital River Ireland Limited (together, the “Significant
Subsidaries”) is in good standing (or a foreign country equivalent thereof)
under the laws of the jurisdiction of its incorporation; all of the issued
shares of capital stock of each Significant Subsidiary are owned directly or
indirectly by the Company, free and clear of all liens, encumberances, equities
or claims.
     3. The shares of Common Stock of the Company outstanding as of the Closing
Date have been duly authorized and validly issued, and are fully paid and non
assessable.
     4. The statements (a) in “Item 3 — Legal Proceedings” of the Company’s Form
10-K for the year ended December 31, 2009, (b) in “Item 1 — Legal Proceedings”
of Part II of the Company’s quarterly reports on Form 10-Q for the quarters
ended March 31, 2010 and June 30, 2010 and (c) in “Item 8.01 — Other Events” in
each current report on Form 8-K included or incorporated by reference in the
Time of Sale Memorandum and in the Final Memorandum, in each case insofar as
such statements constitute summaries of the legal matters, documents or
proceedings referred to therein, as of the respective filing dates thereof,
fairly summarizesuch legal matters, documents and proceedings in all material
respects.

B-4



--------------------------------------------------------------------------------



 



     5. Except as included or incorporated by reference in the Time of Sale
Memorandum, I do not know of any legal or governmental proceedings pending or
threatened to which the Company or any of its subsidiaries is a party or to
which any of the properties of the Company or any of its subsidiaries is subject
that would reasonably be expected to result in a material adverse effect on the
Company and its subsidiaries, taken as a whole, or on the Company’s ability to
perform its obligations under the Transaction Agreements or to consummate the
transactions contemplated by the Time of Sale Memorandum.
     6. The Exchange Act Reports or portions thereof incorporated by reference
in the Time of Sale Memorandum or Final Memorandum comply as to form in all
material respects with the requirements of the Exchange Act and the applicable
rules and regulations thereunder; provided, however, that I express no view as
to the financial statements, schedules and notes and other financial information
included therein or derived therefrom.
     The opinions expressed herein are given as of the date hereof only, and are
not given as of any later date. I have not undertaken any factual or legal
investigation beyond the date hereof, and I disclaim any obligation to notify
you or any other person after the date hereof if any change in fact and/or law
should change my opinion with respect to any matters set forth herein.
     I am a member of the bar of the State of Minnesota. I express no opinion as
to any laws of any other jurisdiction other than the laws of the State of
Delaware and federal laws of the United States to the extent applicable to the
scope of the opinions expressed above. Further, I express no opinion regarding
choice of law or conflicts of laws.
     This opinion is rendered to you as the Initial Purchasers under the
Agreement and may not be relied upon for any other purpose or by any other
person without my express written consent.

            Very truly yours,

Kevin L. Crudden
Vice President and General Counsel
                     

B-5



--------------------------------------------------------------------------------



 



         

EXHIBIT C
OPINION OF DAVIS POLK & WARDWELL LLP
     The opinion of Davis Polk & Wardwell LLP to be delivered pursuant to
Section 5(d) of the Purchase Agreement shall be to the effect that:
     A. The Purchase Agreement has been duly authorized, executed and delivered
by the Company.
     B. The Securities have been duly authorized by the Company and, when
executed and authenticated in accordance with the provisions of the Indenture
and delivered to and paid for by the Initial Purchasers in accordance with the
terms of the Purchase Agreement, will be valid and binding obligations of the
Company, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
concepts of reasonableness and equitable principles of general applicability,
and will be entitled to the benefits of the Indenture pursuant to which such
Securities are to be issued.
     C. The Underlying Securities issuable upon conversion of the Securities
have been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities, will be validly
issued, fully paid and non-assessable, and the issuance of the Underlying
Securities will not be subject to any preemptive or similar rights.
     D. The Indenture has been duly authorized, executed and delivered by, and
is a valid and binding agreement of, the Company, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, concepts of reasonableness and equitable
principles of general applicability.
     E. The statements relating to legal matters, documents or proceedings
included in (1) the Time of Sale Memorandum and the Final Memorandum under the
captions “Description of Securities”, “Description of Capital Stock” and
“Transfer Restrictions” and (2) in the Final Memorandum under the caption “Plan
of Distribution” in each case fairly summarize in all material respects such
matters, documents and proceedings.
     F. Nothing has come to the attention of such counsel to cause such counsel
to believe that (i) the Time of Sale Memorandum (except for the financial
statements and financial schedules and other financial data, as to which such
counsel need not express any belief) as of the date of the Purchase Agreement or
as amended or supplemented, if applicable, as of the date such opinion is
delivered contained or contains any untrue statement of a material fact or
omitted

C-1



--------------------------------------------------------------------------------



 



or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (ii) the Final Memorandum (except for the financial statements and
financial schedules and other financial and, as to which such counsel need not
express any belief) when issued contained, or as of the date such opinion is
delivered, contains, any untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
     With respect to the matters referred to in the paragraph above, Davis Polk
& Wardwell LLP may state that their beliefs are based upon their participation
in the preparation of the Time of Sale Memorandum and the Final Memorandum (and
any amendments or supplements thereto) and review and discussion of the contents
thereof (including the review of, but not participation in the preparation of,
the incorporated documents), but are without independent check or verification
except as specified.
     G. Based upon the representations, warranties and agreements of the Company
in Sections 1(r), 1(s), 1(u), 6(h), 6(i) and 6(l) of the Purchase Agreement and
of the Initial Purchasers in Section 7 of the Purchase Agreement, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Initial Purchasers under the Purchase Agreement or in connection with the
initial resale of such Securities by the Initial Purchasers in accordance with
Section 7 of the Purchase Agreement to register the Securities under the
Securities Act of 1933 or to qualify the Indenture under the Trust Indenture Act
of 1939, it being understood that no opinion is expressed as to any subsequent
resale of any Security or Underlying Security.

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF LOCK-UP LETTER]
_____________, 20___
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Morgan Stanley & Co. Incorporated
     As Representatives of the several Initial Purchasers named in Schedule I to
the Purchase Agreement referred to below
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
     One Bryant Park
     New York, NY 10036

c/o Morgan Stanley & Co. Incorporated
     1585 Broadway
     New York, NY 10036
Ladies and Gentlemen:
     The undersigned understands that you, as Representatives of the several
Initial Purchasers (the “Initial Purchasers”) propose to enter into a Purchase
Agreement (the “Purchase Agreement”) with Digital River, Inc., a Delaware
corporation (the “Company”), providing for the offering (the “Offering”) by the
Company to the several Initial Purchasers of approximately $250,000,000
principal amount of Convertible Senior Notes due 2030 (the “Securities”). The
Securities will be convertible into shares of common stock, par value $0.01, of
the Company (the “Common Stock”).
     To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of the Representatives on behalf
of the Initial Purchasers, the undersigned will not, during the period
commencing on the date hereof and ending 90 days after the date of the final
offering memorandum relating to the Offering (the “Final Memorandum”),
(1) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock beneficially owned (as such term is used
in Rule 13d-3 of the Securities

D-1



--------------------------------------------------------------------------------



 



Exchange Act of 1934, as amended (the “Exchange Act”)), by the undersigned or
any other securities so owned convertible into or exercisable or exchangeable
for Common Stock or (2) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the Common Stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise. The foregoing sentence shall not apply to (a) transactions
relating to shares of Common Stock or other securities acquired in open market
transactions after the completion of the Offering, provided that no filing under
Section 16(a) of the Exchange Act shall be required or shall be voluntarily made
in connection with subsequent sales of Common Stock or other securities acquired
in such open market transactions, (b) transactions relating to shares of Common
Stock at any time if the number of shares involved in such transactions,
together with all shares of Common Stock involved in such transactions by all
other officers and directors; of the Company who are subject to a letter similar
to this letter does not in the aggregate exceed 400,000 shares of Common Stock
of the Company, (c) transfers of shares of Common Stock or any security
convertible into Common Stock (i) to the immediate family or trust of the
undersigned or (ii) during the lifetime or upon death of the undersigned, by
bona fide gift, will or intestacy provided that in the case of any transfer or
distribution pursuant to clause (c)(i) or (ii), each donee or distributee shall
sign and deliver a lock up letter substantially in the form of this letter, (d)
the establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange
Act for the transfer of shares of Common Stock, provided that such plan does not
provide for the transfer of Common Stock during the 90-day restricted period and
no public announcement or filing under the Exchange Act regarding the
establishment of such plan shall be required of or voluntarily made by or on
behalf of the undersigned or the Company, (e) the exercise of any options to
acquire shares of Common Stock pursuant to an equity incentive plan of the
Company existing as of the date hereof, provided that any shares of Common Stock
received upon such exercise will be subject to the provisions and restrictions
herein or (f) in the case of any restricted stock or performance shares held by
the undersigned that vest or are forfeited during the 90-day restricted period,
the disposition of shares of such restricted stock or performance shares to the
Company to pay withholding tax obligations incurred by the undersigned upon such
vesting (but only to such extent) or to deliver forfeited shares, provided that
any required filing under Section 16(a) of the Exchange Act in connection with
such disposition clearly indicates such purpose.1 In addition, the undersigned
agrees that, without the prior
 

1   The lock-up agreement for Joel Ronning, CEO, will also contain the following
carve-out:       “(e) the offer, sale, contract to sell, pledge dispositions or
exercises by the undersigned of that certain call option, consisting of the
right to purchase Common Stock, obtained by the undersigned on November 9, 2009
and expiring on January 22, 2011.”

D-2



--------------------------------------------------------------------------------



 



written consent of the Representatives on behalf of the Initial Purchasers, it
will not, during the period commencing on the date hereof and ending 90 days
after the date of the Final Memorandum, make any demand for or exercise any
right with respect to, the registration of any shares of Common Stock or any
security convertible into or exercisable or exchangeable for Common Stock. The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
undersigned’s shares of Common Stock except in compliance with the foregoing
restrictions.
     The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns. This Agreement shall lapse and become null and void if the Offering has
not been consummated on or before November 30, 2010.
     Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

            Very truly yours,
            (Name)                          (Address)           

D-3